DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vehicle”,   “casting mold” (claim 7), and the each of the method steps of claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112(a)	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 3, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 3 recites holding the sensor unit in place by extrusion coating the ceramic casting compound.  Claim 7 recites the limitation of “extrusion coating the sensor unit using a ceramic casting compound, so that a housing is formed which at least partially encloses the sensor unit”. It is opinion of the Examiner that these claim limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time application was filed, had possession of the claimed invention.  

Background
35 U.S.C. § 112(a) requires that the “specification shall contain a written description of the invention”.  To satisfy the written description requirement, a patent specification must Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).
	There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) (“we are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims”). However, as discussed in subsection I., supra, the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  While it is not necessary for prima facie case it is necessary to point out the claim limitations that are not adequately supported and explain any other reasons that the claim is not fully supported by the disclosure to show that the inventor had possession of the invention. See for example, Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  See MPEP§ 2163 - https://www.uspto.gov/web/offices/pac/mpep/s2163.html














Returning to claim 3 and 7, applicant claims perform extrusion coating to hold the sensor unit in place or to form the housing that encloses the sensor unit.  However, applicant has not described any details on how this manufacturing step takes place.  Applicant’s specification merely describes the structure produced by performing the extrusion coating, but fails to specifically disclose how extrusion coating is used to hold the sensor in place or form the housing.  The specification does not described any manufacturing equipment or specific method 
Claim 8 is rejected based on its dependency to claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameyama (U.S. Publ. No. 2009/0266606).
Regarding claim 1, Kameyama discloses an image sensor module for use in a vehicle.  More specifically and as it relates to the applicant’s claims, Kameyama discloses a sensor device (electric apparatus module, 1; see paragraph 0027 and Figure 1) for a vehicle for detecting dimensions and/or pieces of vehicle surroundings information (see paragraph 0027-0028 where the device is mounted on a vehicle); the sensor device comprising: at least one sensor unit (camera unit, 10; see paragraph 0029 and Figure 3); and a housing (combination of upper case, 8, lower case, 9, and potting material, 41) which at least partially encloses the sensor unit with the exception of at least sensor surfaces of the sensor unit (see Figures 2 and 3 and paragraphs 0029, 0049-0050; where the sensor is open to a view outside of the housing); wherein the housing (combination of upper case, 8, lower case, 9, and potting material, 41) is at least partially formed by a ceramic casting compound (potting material, 41) so that the housing is manufactured in an unpressurized casting step (see paragraphs 0049-0050 where the potting material is introduced into the device in an unpressurized casting step and forms a portion of the housing).
As for claim 2
With regard to claim 5, Kameyama discloses that the ceramic casting compound allows at least one screw (screw, 6; see paragraphs 0028, 0031, and 0053 and Figure 3.)
Regarding claim 6, Kameyama discloses that the ceramic casting compound is a silicone elastomer (see paragraph 0049).
As for claim 9, Kameyama discloses an image sensor module for use in a vehicle.  More specifically and as it relates to the applicant’s claims, Kameyama discloses a vehicle (see paragraph 0027-0028 where the device is mounted on a vehicle) including a sensor device (electric apparatus module, 1; see paragraph 0027 and Figure 1) for a vehicle for detecting dimensions and/or pieces of vehicle surroundings information; the sensor device comprising: at least one sensor unit (camera unit, 10; see paragraph 0029 and Figure 3); and a housing (combination of upper case, 8, lower case, 9, and potting material, 41) which at least partially encloses the sensor unit with the exception of at least sensor surfaces of the sensor unit (see Figures 2 and 3 and paragraphs 0029, 0049-0050; where the sensor is open to a view outside of the housing); wherein the housing (combination of upper case, 8, lower case, 9, and potting material, 41) is at least partially formed by a ceramic casting compound (potting material, 41) so that the housing is manufactured in an unpressurized casting step (see paragraphs 0049-0050 where the potting material is introduced into the device in an unpressurized casting step and forms a portion of the housing).

Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the sensor unit includes an electronic .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 12, 2021